WiNSLOW, C. J.
Under the decisions of this court tbe memorandum was clearly sufficient to satisfy tbe terms of sec. 2304, Stats. It was in writing, was subscribed by the vendor’s authorized agent, expressed tbe consideration, described tbe property, and was sufficiently definite in its terms so that it can be readily gathered therefrom that it was tbe intention of tbe plaintiff to convey and of tbe defendant to purchase. No time of payment was specified, but this simply means that tbe payment is to be cash on tbe delivery of tbe deed and abstract showing good title, a reasonable time be*246ing allowed for examination of the abstract. Schweitzer v. Connor, 51 Wis. 117, 14 N. W. 922; Van Doren v. Roepke, 107 Wis. 535, 83 N. W. 754; Cliver v. Heil, 95 Wis. 364, 70 N. W. 346; Williamson v. Neeves, 94 Wis. 656, 69 N. W. 806; Sizer v. Clark, 116 Wis. 534, 93 N. W. 539.
It is admitted by the complaint that the description is defective because it does not name the block and because there are two Warren subdivisions in the city. However, the principle is familiar that if the contract refers to the land in such terms that by the aid of the surrounding circumstances át the time the court can with reasonable certainty determine what land is intended, it will be sufficient. Wis. Cent. R. Co. v. Schug, 155 Wis. 563, 145 N. W. 177. This is a matter to be determined by the evidence on the trial, not by demurrer.
By the Gourt. — Order affirmed.